Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Williams on 8-26-22.

The application has been amended as follows: 

IN THE CLAIMS:
13. (Currently Amended) A method of abrading a specimen, comprising: positioning a specimen below a funnel, the funnel having a top end and a bottom end, the top end comprising a funnel mouth with a mouth bore, [a] the bottom end comprising a funnel stem with a stem bore, the bottom end opposite the top end wherein the funnel stem is directly coupled to the funnel mouth and the stem bore is aligned with and in direct communication with the funnel mouth bore, [and] the funnel stem comprises an orifice structure extending [between the top end] below the funnel mouth within the funnel stem [and the bottom end], the orifice structure having a through-bore and an outlet opposite the top end, the specimen being a select distance below the bottom end of the funnel, adjusting  a distance between the orifice structure outlet from the bottom end of the funnel to set an abrasion distance between the orifice structure outlet and the specimen to a select value; supplying a flow of gas through the funnel and the orifice structure; and dumping an abrasive material into top end of the funnel, wherein the abrasive material passes through the orifice structure and the orifice structure outlet to strike and abrade a select area of the specimen; and removing spent abrasive material from the funnel through a vacuum line.  
14. (Original) The method of claim 13, wherein the removing the spent abrasive material comprises removing the spent abrasive material through an exhaust tube connected to an opening in the funnel and measuring a vacuum pressure in the exhaust tube.  
15. (Original) The method of claim 14, wherein the removing the spent abrasive material further comprises adjusting a flow rate out of the exhaust tube such that the vacuum pressure in the exhaust tube is controlled to a select level.  
16. (Canceled) 
17. (Previously Presented) The method of claim 13, wherein the vacuum line is connected to the funnel stem.
18. (Currently Amended) The method of claim 17, wherein the abrasive material passes through the mouth bore of the funnel mouth, through the through-bore of the orifice structure, through the stem bore of the funnel stem, and onto the specimen.  
19. (Previously Presented) The method of claim 18, wherein the orifice structure is a plug and the through-bore extends through the plug.  
20. (Currently Amended) The method of claim 19, wherein the plug is coupled to the funnel stem by a threaded connection, and wherein the adjusting of the distance between the outlet and the bottom end comprises adjusting the threaded connection by translating the plug along a threaded surface of the funnel stem.  
21. (Currently Amended) The method of claim 18, wherein the bottom end of the funnel is received in an upper receptacle of a fixture, wherein the specimen is disposed in the fixture.  
22. (Currently Amended) The method of claim 21, wherein the method further comprises: disposing the specimen in a lower receptacle; and passing the abrasive material from the stem bore into the upper receptacle and through a hole formed between the upper receptacle and the lower receptacle.  
23. (Previously Presented) The method of claim 22, wherein the lower receptacle is in the form of a slit adapted to receive an edge of the specimen.  
24. (Previously Presented) The method of claim 13, wherein the vacuum line has an adjustable vacuum pressure.  
25. (Previously Presented) The method of claim 24, wherein the vacuum line comprises an exhaust tube connected to an opening in the funnel.  
26. (Previously Presented) The method of claim 25, wherein the vacuum line further comprises at least one port in the exhaust tube for measuring vacuum pressure in the exhaust tube.  
27. (Previously Presented) The method of claim 26, wherein the vacuum line further comprises a valve for adjusting a flow rate out of the exhaust tube.  
28. (Previously Presented) The method of claim 27, wherein the vacuum line further comprises a vacuum pump in communication with the exhaust tube through the valve.  
29. (Previously Presented) The method of claim 13, wherein the orifice structure comprises a plug having a through-bore.  
30. (Currently Amended) The method of claim 28, wherein the plug is coupled to the funnel stem by a threaded connection, and wherein the adjusting of the distance between the outlet and the bottom end comprises adjusting the threaded connection by translating the plug along a threaded surface of the funnel stem.  
31. (Previously Presented) The method of claim 13, wherein the flow of gas is supplied by a tube extending through the funnel.
32. (New) A method of abrading a specimen, comprising: positioning a specimen below a funnel, the funnel having a top end, a bottom end opposite the top end, and an orifice structure extending between the top end and the bottom end, the orifice structure having a through-bore and an outlet opposite the top end, the specimen being a select distance below the bottom end of the funnel, adjusting a distance between the outlet from the bottom end to set an abrasion distance between the outlet and the specimen to a select value; supplying a flow of gas through the funnel and the orifice structure; and dumping an abrasive material into top end of the funnel, wherein the abrasive material passes through the orifice structure and the outlet  to strike and abrade a select area of the specimen; and removing spent abrasive material from the funnel through a vacuum line, wherein the flow of gas is supplied by a tube extending through the top end of the funnel into the through-bore of the orifice structure.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
August 26, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723